Determination of the State Liquor Authority suspending the restaurant liquor license of the petitioner for a period of 10 days, unanimously annulled, on the law, with $20 costs and disbursements' to the petitioner. There is no substantial evidence of a competent, probative force to support the determination of the Authority that the petitioner sold,, delivered or gave away, or permitted to be sold, delivered or given away alcoholic beverages to the alleged minor under the age of 18 years. The determination rests solely on hearsay, uncorroborated by any common-law evidence, and therefore it must be set aside as not properly supported and as arbitrary. (Matter of Stammer v. Board of Regents, 287 N. Y. 359, 365; Matter of Reynolds v. Triborough Bridge & Tunnel Auth., 276 App. Div. *650388, 390; Matter of Yates v. Mulrooney, 245 App. Div. 146, 149; New York State Labor Relations Bd. v. Shattuck Co., 260 App. Div. 315, 317.) Concur —McNally, J. P., Stevens, Eager, Steuer and Bergan, JJ.